FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-5355
                  _____________________________

WINDSOR FALLS CONDOMINIUM
ASSOCIATION, INC., a Florida
not-for-profit corporation,

    Appellant,

    v.

BRENDAN DAVIS; JANET DAVIS;
UNKNOWN TENANT 31 k/n/a
SHAWNA ANDERSON,

    Appellees.
                  _____________________________


On appeal from the Circuit Court for Duval County.
Robert M. Dees, Judge.

                         February 28, 2019

B.L. THOMAS, C.J.

     In this appeal of an award of attorney’s fees, Appellant argues
that the trial court erred by: 1) failing to include Rowe * findings in
the final judgment; 2) not awarding all costs incurred by
Appellant; 3) not awarding attorney’s fees incurred in litigating
the amount and reasonableness of fees; and 4) relying on the
arbitrary opinion of Appellee’s expert to determine the award. We


    * Florida Patient’s Comp. Fund v. Rowe, 472 So. 2d 1145, 1151-
52 (Fla. 1985).
reject Appellant’s second and fourth issues raised without further
discussion.

      As to Appellant’s argument that it is entitled to attorney’s fees
for litigating the amount of fees, the Fourth District has held that
a trial court did not err in awarding fees-for-fees under a contract
broadly written to allow the prevailing party to recover fees for
“any litigation between the parties under this Agreement.”
Waverly at Las Olas Condominium Ass’n, Inc. v. Waverly Las Olas,
LLC, 88 So. 3d 386, 388 (Fla. 4th DCA 2012) (emphasis removed).
In Pretka v. Kolter City Plaza II Inc., the Southern District of
Florida distinguished Waverly at Las Olas, observing that the
contract in Waverly provided a fee award for “any litigation,”
whereas the contract in Pretka provided a fee award for “litigation
to enforce” the agreement. 2013 WL 12080754 at *1 (S.D. Fla. Dec.
10, 2013). The Southern District held that this language did not
encompass an award of fees-for-fees. Id.

     The contract here provides that Appellee is responsible for
condominium assessments and the “costs of collection thereof,
including Legal Fees.” Because the trial court had already
determined that Appellant was the prevailing party, and the
parties had stipulated to Appellant’s entitlement to legal fees and
costs, the ensuing litigation over the amount of reasonable
attorney’s fees did not constitute litigating the collection of
condominium assessments. See State Farm Fire & Cas. Co. v.
Palma, 629 So. 2d 830, 833 (Fla. 1993) (holding that litigating the
amount of legal fees “inures solely to the attorney’s benefit and
cannot be considered services rendered in procuring full payment
of the judgment”). Although we do not reject the argument that a
contract can provide for an award of attorney’s fees, including fees
incurred for litigating the fee amount itself, we hold that the trial
court did not err in denying Appellant such an award.

     As to Appellant’s argument that the trial court failed to
include Rowe findings in the final judgment, we reverse and
remand for further proceedings, as the trial court failed to make
certain necessary findings in the final judgment, as required under
Florida law. “Appellate courts apply the abuse of discretion
standard to review a lower court’s award of attorney’s fees.”
Mitchell v. Mitchell, 141 So. 3d 1228, 1229 (Fla. 1st DCA 2014). In

                                  2
Rowe, the supreme court found the lodestar approach to be the
appropriate method for determining an attorney fee award. 472
So. 2d at 1151-52, holding modified by Standard Guar. Ins. Co. v.
Quanstrom, 555 So. 2d 828 (Fla. 1990). “The first step in the
lodestar process requires the court to determine the number of
hours reasonably expended on the litigation.” Id. at 1150. “The
number of hours reasonably expended, determined in the first
step, multiplied by a reasonable hourly rate, determined in the
second step, produces the lodestar, which is an objective basis for
the award of attorney fees.” Id. at 1151.

     A final judgment must include specific findings as to the
hourly rate, the number of hours expended, whether those hours
were reasonable, and any reduction factors. Mitchell, 141 So. 3d
at 1230 (reversing a final judgment that did not include findings
as to the number of hours expended or whether those hours were
reasonable); Rowe, 472 So. 2d at 1151. “‘The lack of findings
constitutes reversible error, even if there is competent, substantial
evidence to support the award.’” Norman v. Norman, 939 So. 2d
240, 242 (Fla. 1st DCA 2006) (quoting Hamlin v. Hamlin, 722 So.
2d 851, 852 (Fla. 1st DCA 1998)); see also Hysmith v. Hysmith-
Graham, 948 So. 2d 974, 975 (Fla. 1st DCA 2007) (“Although a
reduction in attorney’s fees might ultimately be appropriate in this
case, we must reverse the present order because the trial court
failed to set forth specific findings regarding the attorney’s hourly
rate, the number of hours reasonably expended, and the
appropriateness of reduction or enhancement factors.”).

     In Wilkerson v. Johnson, 139 So. 3d 965, 967 (Fla. 1st DCA
2014), this Court reversed and remanded a final order awarding
fees and costs, because the trial court did not make findings as to
why the award differed from the amount requested by the
prevailing party. Here, the final judgment included no findings
regarding the reasonable number of hours expended. Although the
trial court found that “the hourly rates sought by Plaintiff’s
attorneys are reasonable and appropriate,” there are no findings
as to what those rates were, and such findings are required under
Rowe. 472 So. 2d at 1151-52. Instead, the final judgment simply
contained a line stating “Reasonable Attorney’s Fees $3,933.00,”
which is an amount significantly lower than the amount requested
by Appellant’s attorneys, even excluding any so-called “fees-for-

                                 3
fees” issues. We therefore reverse and remand to allow the trial
court to make the requisite findings. See Wilkerson, 139 So. 3d at
967; Mitchell, 141 So. 3d at 1230; Norman, 939 So. 2d at 242.

     AFFIRMED in part, REVERSED in part, and REMANDED for
further proceedings.

WETHERELL and WINSOR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

James J. Roche of McCabe & Ronsman, Ponte Vedra Beach, for
Appellant.

Matthew C. Bothwell, Neptune Beach, for Appellees Brendan
Davis and Janet Davis.




                                4